            Case 3:18-cv-00385-RDM Document 44 Filed 04/27/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NANCY GRACE RITSICK,                            :
                                                : 3:18-CV-385
        Plaintiff,                              :
                                                : (JUDGE MARIANI)
                v.                              : (Magistrate Judge Arbuckle)
                                                :
ANDREW SAUL, Commissioner of                    :
Social Security, 1                              :
                                                :
        Defendant.                              :

                                                 ORDER

        AND NOW, THIS 27TH DAY OF APRIL 2020, upon review of Magistrate Judge

Arbuckle’s Report and Recommendation (“R&R”) (Doc. 43) for clear error or manifest injustice,

IT IS HEREBY ORDERED THAT:

    1. The R&R (Doc. 43) is ADOPTED for the reasons set forth therein;

    2. The Commissioner of Social Security’s decision is VACATED;

    3. The case is REMANDED to the Commissioner to conduct a new administrative hearing

        before a constitutionally appointed ALJ other than the ALJ who presided over Plaintiff’s

        first hearing;

    4. Judgment is entered in favor of Plaintiff and against the Commissioner of Social Security.

    5. The Clerk of Court is directed to CLOSE this case.

                                                            _s/ Robert D. Mariani_________
                                                            Robert D. Mariani
                                                            United States District Judge

        1 Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, the current Commissioner of Social
Security, replaces former Commissioner Nancy A. Berryhill as the Defendant to this action.
